This was a suit in equity by defendant in error to have a trust declared in certain lots in the city of Guthrie, and to require the plaintiff in error, who held the legal title, to convey to him.
A demurrer was filed to the petition objecting to the jurisdiction of the court and for reason that the same does not state facts sufficient to constitute a cause of action.
The demurrer was overruled and exceptions saved by the defendant.
Issues were closed, a trial had and finding and judgment for the plaintiff. The complaint and demurrer present the same question that was decided by this court in the case ofTwine vs. Carey, reported in 37 P. 1096, and on the authority of that case the demurrer should have been sustained to the petition.
The judgment of the district court is reversed and cause is remanded to said court with instructions to sustain the demurrer to the petition and dismiss the suit. *Page 617